ORDER

MAYER, Circuit Judge.
Floyd O. Britting moves for reconsideration of the court’s order dismissing his appeal for failure to file a brief and moves to stay the briefing schedule pending disposition of a petition for a writ of certiorari regarding this court’s decision in Matthews v. Nicholson, 456 F.3d 1377 (Fed.Cir.2006).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted, the mandate is recalled, the court’s dismissal order is vacated, and the appeal is reinstated.
(2) The motion to stay the briefing schedule is denied. Britting’s brief is due within 30 days of the date of filing of this order.